CRIST, Judge.
Appeal from a jury conviction for robbery first degree and armed criminal action. After being found to be a prior and persistent offender, defendant was sentenced to consecutive thirty-year sentences, said sentences to run consecutively to sentences imposed upon defendant in a previous trial.
On May 7, 1985, defendant shot victim with a gun and stole victim’s money and pickup truck. Defendant was jailed in the City of St. Louis pending trial. While confined in jail, defendant escaped. An eleven-count indictment was filed based on charges arising out of the robbery in this case, the escape, and other incidents. By agreement of counsel, one count of unlawful use of a weapon and an escape count were severed and tried separately. A jury convicted defendant and he was sentenced to two consecutive ten-year terms. The robbery and armed criminal action counts were also severed to be tried separately. This trial followed.
Defendant objects to the testimony regarding defendant’s escape while confined pending trial. Defendant argues evidence of his flight was improperly admitted into evidence since he was in jail on multiple charges. In Missouri, the fact that defendant was in jail on multiple charges is of no import. Evidence of flight was admissible as evidence of consciousness of guilt. State v. Tyler, 306 S.W.2d 452, 459 (Mo.1957); State v. Hughes, 596 S.W.2d 723, 728 [10] (Mo. banc 1980); State v. Ross, 680 S.W.2d 213, 218-219 (Mo.App.1984).
Judgment affirmed.
SATZ, P.J., and KELLY, J., concur.